Title: To George Washington from William Stephens Smith, 6 June 1791
From: Smith, William Stephens
To: Washington, George



Sir
New York June 6 1791

It becomes my duty to state to the President, that when I visited England the last winter, I noticed a very great change in the Public opinion, relative to the situation of affairs of my country, since I had the honor of residing their in a Public capacity, and in every company found the subject dwelt on in a flattering manner, except in one or two cases—when Merchants who had experienced injury from & obliquely reflecting on the subject of Legislative interference between the creditor and debtor—but even on this point I found them attentive, while not unsucsesfully I endeavoured to palliate the circumstances, and relieve the general government of my Country from the operation of opinions too hastily formed as to their countenancing such arrangements, or having any agency in their existance or operation. Without entering too minutely into a detail of those conversations, I shall take the Liberty of presenting Copies of such

Letters and notes as passed between me and several respectable Gentlemen, on subjects which may not be uninteresting; I shall take the Liberty of accompanying them with such observations only, as may tend to elucidate the objects they had in view and the circumstances which produced them.
It may not be improper here to remark, that I have received more Polite attention as an American, from some of the first characters in England during the Last Winter, than for the whole 3 years of my former public residence—this in some degree tended to lead me into a greater expence than I had Calculated on, considering the real object of my excursion, and greater than I should have wished to have been exposed to as a private gentleman. But having long been in the habits of sacrificing my private fortune to the service of my country, I could not restrain the disposition of carrying it still a little further, particularly as by submitting to it in the Present case, such information might be obtained, as might be serviceable to the President in his public station, and tend to relieve his mind from some uncertainty on those unexplained and apparantly rather jarring points, between America and Great Britain.
In the course of a few weeks after my arrival in London I was very earnestly solicited to wait on the Minister Mr Pitt or Lord Grenville, But this I pointedly declined, upon the principle of my appearing in London, in no other capacity than that of a private Gentleman, pursuing his private affairs, I was told, they had expressed a great desire to see me, and that my visit would be acceptable; I acknowledged myself complimented by this communication, and said, “that neither for my country nor myself, having any objects in view, that would Justify the apparent advance, I considered the step, as being a greater commitment on the part of my country than any private individual had a right to make, and as it related to myself; I wished rather to avoid the observations that such a visit might expose me to, both on the one & the other side of the atlantic; But however I observed, if any of the Gentlemen in the administration of England wished to see me, and they thought proper to communicate in writing that wish, and had been led to suppose that a private individual of that country merited such a mark of their attention—The great respect I entertained of the present administration would not permit me to pass by the communication unnoticed,”

some considerable time passed, without being marked with any other circumstance than numberless visits and invitations, tending to interrupt my private pursuits in such a manner as to deprive me of the ability of returning in the March packett as I wished. But having perfectly embraced the objects of my visit, I made arrangements to sail in the april packet, agreeably to my communication to the President, in December Last. After I had taken leave of my friends accordingly, Mr Colquhoun a Gentleman at the Head of the manufacturing interests of England, and from whom I had received many marks of friendship and civility, called on me, and said “since I had been in London he had had several interviews with Mr Dundas, and other Gentlemen in administration, who he knew would be disappointed if I left London without their seeing me, that the present convulsed state of European affairs so fully engrossed their attention, that they had frequently lamented that it had not been in their power to pay me those civilities which (they were pleased to say) from various circumstances they thought me entitled to” He then read me a copy of a note which he had sent to Mr Dundas; and haveing requested he would favour me with a copy of it, I have the honor of submitting the perusal of it to the President marked No. 1. I passed that evening being the 5th of April with the Honourable Mr Pultney of Bath House Picadilly, intending it as my last visit previous to my departure, which I had arranged for the next day, that I might be in time for the Packet at falmouth which was to sail on Saturday the 9th our conversation was chiefly political and without entering into a detail of It I shall only say, that I flatter myself that I had constantly in view the honor & dignity of my Country Her attachment to peaceble systems and the reluctance that she would feel at being obliged (from the injustice and cross-grained Politicks of Britain) to take any steps in the vindication of her own honor or the security of her frontiers, which at the present juncture might tend further to embarrass England and perhaps finally force America to throw herself into a Political scale decidedly inimical to the interests of Great Britain, he also, expressed great anxiety on the prospect of my leaveing England previous to the ministers having seen me, and was solicitous that I should postpone my voyge untill the May Packett, and was so pointedly pressing on the subject, that I was obliged to say, I would consider

of it, and let him know my determination in the morning and took my leave, The enclosed No. 2 is a Copy of what I addressed to him the next morning, and at 3 OClock in the afternoon Mr Pultney paid me a visit, informing me that he had just received a Letter from Lord Grenville one of the Principal Secretaries of state, which he gave me, upon my requesting permission to take a copy of it, he said the original was at my service it is marked No. 3. He then asked me if I could make it convenient to wait on his Lordship at the time mentioned, I told him I most certainly would, As I should think myself unpardonable in not makeing every return in my power to his polite communications at the same time requesting, that his Lordship might perfectly understand that by waiting untill saturday, I should risk the Loss of my passage, unless he should think proper to guard me from this inconvenience by an order to the Post office that the Packet should not leave me, about 5 OClock, I received a note from Mr Pultney containing one from Lord Grenville, marked No. 4 I consequently postponed my departure untill saturday, when agreeably to the wish of Lord Grenville, I waited on him at his house at St James.s—Upon being introduced he was pleased to express himself obliged by my attention to his request, made thro’ Mr Pultney & said “that he had, had several conversations with that gentleman & others Lately, on the subject of affairs between Great Britain and The United states of America, and that it was his wish not only in his private capacity, but as one of the Ministers of England; and He could assure me, a similar wish pervaded the cabinet that some amicable arrangements might take place between the 2 Countries, if their Mutual interests be examined with a frindly eye, and every point between them, explained and adjusted upon principles equally advantageous—he did not doubt that during the time I had been in England, I had noticed that the national wish fully corresponded with what he then declared to be the disposition of the present Administration, that they viewed with pleasure the rising dignity of America, and was happy to find the foundation so well Laid in a firm, wise, and Liberal Constitution, one that appeared to him, wisely calculated, to promote the happiness of America, and furnish its government with the ability of carrying into effect, any Arrangement that under it, they might consider themselves, authorised to make—that from the communications

  that had been made to him, since my arrival in England, by some Gentleman who were in habits of intimacy with me, he had early expressed a wish to see me, and was extreamly sorry, that my departure was to be so sudden, and that it had not been in his power to see me sooner, owing to the pressure of the Present Political affairs of Europe, which so engrossed the attention of Ministers that they had scarcely time to think on other subjects, he hoped however, that America nourished equally friendly dispositions towards England, and that some means might be fallen upon at Least to unite them again in the bonds of frindship”—I answered that “his Lordship communication thro’ Mr Pultney to a private Citizen of America was so extreamly polite and complimentaray, that it became incumbent on me as a Gentleman, to make the return I then did, by attending his Lordships appointment and acknowledged myself much obliged by the care he was pleased to take in the detention of the Packet—that I should not in consequence of this interview be obliged to wait the sailing of the next—that I could scar[c]ely harbour a thought, that the Ministers of Great Britain had any room to doubt of the friendly dispositions of the United States of America, particularly when they took a retrospective view of the conduct of America at the conclusion of the war, when she came forward by her Ministers, expressing her dispositions to examine and arrange upon liberal Principles all disagreeable points between the two Nations, that her Minister remained at the court of St James.s for 3 years and finally was obliged to return without having fulfilled the objects of his mission and not very favourably impressed with Ideas of the friendly intentions of England, towards the United States—That his Lordship must doubtless recollect, that the ostensible reason on the part of the ministers of England, why the friendly advances on the part of America were not at that time attended to, was, and it was publickly given, ‘that they did not conceive the then Government of America sufficiently coercive to carry into effect their engagements,[’] this answer at the time did not appear overcharged with delicacy particularly, when other Nations of Europe with Whom America had made engagements did not complain, but found her Government fully competent to carry into effect every arrangement they had made, that under these circumstances America had no other alternative consistant with that dignity of

Character, which it was her intention to support, but to wait untill England by her Minister, inform’d her, that she was satisfied with the Ability, and Honourable intentions of the government & rulers in America to fulfill their engagements, and that she was disposed to enter into an investigation of the affairs of the respective nations, and to make such establishments as might appear consistant with the real interests of each—That I felt no diffidence in declaring as a private Gentleman, somewhat acquainted with the dispositions of my countrymen, that as soon as England should think proper to take this step she would meet with every return of civility from the Government of the United states of America, that could be wished, but that the Ministers of England might not deceive themselves, I seriously thought that no other step could Lead to it, for they could not expect a second advance on the part of America, when the circumstances under which the first was made, and the causes that put a period to it, were fairly considered—” His Lordship Said “they had already determined to send a minister to America that Mr Elliot had been called to proceed to the United States in that Capacity, but a Letter had been received from him within a few days, declining the appointment, from some private reasons, and that ministry, were then in quest of some proper character, one that would be agreeable to the President & Legislature of America, and that as soon as they had fixed upon the Gentleman, no time would be lost in his makeing arrangements for an immediate departure, that he was sorry it was not from this Circumstance in his power to inform me, at what time he might be decidedly expected in America, but that he thought he might with safety say, it would not exceed 2 or 3 months, and observed, that it would be very agreeable if ⟨I⟩ would be so oblidging as to say what kind of Character would be most acceptable in America, and by what means a good understanding might be spedily produced, supposing it probable, that opposition was to be expected from those attached to a french party, who he had been informed were very strong in America”—I answerd, that “his Lordship appearing disposed to enter with great freedom, and with a very flattering degree of Confidence into this Conversation I should without reserve communicate to him my Ideas on the subjects he mentioned, in full Confidence, that they would be received with the same Liberallity and candour, with which

they were given, that it was a truth strongly impressed upon my mind, that most of the disagreeable points which had been raised and still existed between the United States of America and Great Britain, proceeded from a total want of Just information, relative to the real situation of affairs of that country, and of the principles that governed its people, or perhaps in some cases too great a disposition, in the former administrations of England, to believe, that nothing honourable, great, or dignified, could possibly issue from thence as a Source, the particular Class of Character in England who advocated this opinion, and the information of those on the other side the Atlantic upon which it was founded, could not be unknown to his Lordship—that it was a Circumstance Americans were at this present moment Lamented yet also excited their Astonishment that notwithstanding the freedom of intercourse between the 2 Countries, the affairs of America were even at present, by no means understood in England—that with respect to his first question, In my opinion the Minister sent from England to America to be agreeable to the Latter, should be a man of a fair mind and unblemished reputation, one whose character had never been committed in the late Contests between us & who from thence might at least be supposed capable, of makeing honourable and Just statements to the British court of what he notices in America worthy of Communication, that as I could not suppose England had any objects in view, relative to America at which a perfectly honourable and fair Character would hesitate in negotiating I supposed such a Character would be equally as agreeable to England as to America, and as america was in pursuit of no systems either foreign or domestic but such as Justice would warrant, She would not hesitate at haveing those pursuits examined by a Liberal and candid eye, neither with such a Character would she object at entering into a friendly Examination of the points to be discussed between the respective nations and in short, that a purely British Character, appeared to me the only one in a diplomatic point of view, which the one could promise themselves any advantage in employing, or the other feel its itself perfectly at ease in negotiating with, that with respect to the means by which a good understanding might be spedily produced, and the hint his Lordship was pleased to throw out, on the subject of a french Party in America & which I had before

heard spoken of, it might not be improper, in explaining the only means which in my mind could produce the good understanding wished for, a Little to contrast the conduct of England, and france relative to America, the opposition alluded to, was doubtless a matter clearly to be calculated on, that there were parties in America, might be readily allowed without the shadow of reflection, and that they consistd of the Principal Leading men in the country, one set very numerous, powerful and respectable in favour of France & another not so numerous or powerful, but Perhaps individually equally ⟨res⟩pectable in favour of England, and the 3rd was composed of that Class ⟨of⟩ americans who had attached themselves singly to the American Character unbiased by french or english Systems, excepting that which honor Justifies, and the strictest adherence to engagements require, that they could look with a friendly eye both on the one & the other but thier attachments were to there Country independent of Party, they reguarded measures and not men. That the french party (the term being made use of simply in contrast) was of course solicitous to strengthen itself by the Assistance and Countenance of France in order if possible to acquire the ascendency, while the english party is equally solicitous to acquire a preeminence through the medium of the same Countenance and attention from England—That the national Assembly of france notwithstanding the present supposed Confusion of their affairs, aware of this circumstance and the growing consequence of America as a source for the Consumption of Manufactures had already manifested a desire to Cultivate (in addition to their past acts of friendship) a Closer friendship and connection with America, by the Late appointment of Colo. Ternant as their Minister Plenipotentiary to the United States, a Gentleman of Abilities and popular in America, from the circumstance of his having served with the reputation of A Gentleman and a Soldier thro’ the whole of the war in the American army—That while France was thus strengthening her friends in America by acts of friendship and Attention to the United States, England was decidedly loosing ground by that species (perhaps) of unintentional neglect, which in the present state of political contention, if not soon remedied, might be productive of much injury, if not annihilation to the British interest in America, That the friends to this interest wished [(]& the third party mentioned,

Join them decidedly here) to see England come forward by her minister and manifest a desire (now the American Government was fully organized) to discuss all points of difference relative to a compliance with the late treaty of peace as a primary essential, that all matters of varience on either side, might be finally adjusted agreeably to the principles of Good Faith an National Justice, which doubtless was the intention of the parties at the time it was concluded; That after these points relative to the Late Treaty of Peace should be thus amicable adjusted and settled, The Friends of Great Britain and America would wish that a more friendly intercourse might take place, by means of a Treaty of Commerce, by which those disagreeable fluctuations in the duties upon British ships and British Manufactures might be done away, and the subjects of Great Britain treated in America in all respects as a most favoured nation, which was not the case at present, and would not be the case, untill there was a commercial Treaty between the two Countries—That by this means only, the duties on British Goods and British Shipping, would be fixed, never to exceed a certain rate—Greater facilities would be given to the collection of debts and to the transactions of merchants—The Power of consuls would be defined and the office rendered useful on both sides, which also could not be effected but by an explicit treaty—Many other regulations useful to both countries might be established; when the various objects which must compose a Treaty between two Countries so Circumstanced as Great Britain and The United States of America, come into full discussion, the result of which would probably be, to secure to Great Britain a preeminence in the American trade, over every other Country in Europe and to render those advantages permanent—That many Circumstances in the affairs of the United states of America pressed exceedingly at present for an almost immediate decission on the part of Great Britain before new difficulties arose, from some Loose operating causes or from the intrigues of rival nations—That it would be doubtless of advantage to the British interests in America, if All Public Characters, sent to that Country as was before Observed on the particular subject of Ministers, were men of whose characters had not been committed in the Late war, but above all, that, the office of Minister and Consul General, should be filled with pure British Characters—That as the connection between

Great Britain and America must be principally commercial, a Character should be fixed on for Consul General, who had not only some Local knowledge of the commerce of America but also Local & if possible practical knowledge of the trade of Great Britain and the other countries in Europe, so far as related to their commerce and intercourse with the United Stat⟨es⟩—Such Characters would acquire a preeminence over most foreign Consuls, while it would enable them by prudence and good Judgement to reconcile to the American mind, many apparent difficulties—which without extensive Commercial Knowledge it might be often impossible to overcome, that in a country like America which was merely agricultural and commercial and where the trade was carried on by British merchants and natives of Great Britain in every state in the Union, it would seem to be a matter of the greatest consequence to england to establish an accurate consular system with a superintending consul of extensive knowledge and Abilities, whos⟨e⟩ attention would of course be directed to the rise and progress of the Trade between the two countries, and who by the exercise of good Judgement watching every event, might be able to suggest useful hints for rendering the intercourses more beneficial between two Countries whose Language, manners Education & Tastes so perfectly assimulate as those of Great Britain and the United States of America.”
His Lordship Said “He perfectly agreed with me with respect to the discription of Characters proper to fill the offices mentioned, but that Candour Obliged him to state, and he spoke as the minister of England that, that part of the Treaty of peace, which related to the Military posts on the frontiers, must become a subject of discussion, as it was not only of great importance to the fur trade of England, and embraced a very respectable part of the Commercial and manufacturing interest of the kingdom but that the subject was also closely connected with the security of the frontiers of Canada and of their influence over the natives, that as to the natives he was very sorry to find The Government of the United States carrying on vigorous hostile measures against them, that in consequence of it the British trade had been very materially effected the two Last seasons & would be totally destroyed unless some measures were taken, to accommodate the differences, and that he had noticed some

observations in a late American Paper tending to impress the public mind with opinions, that England countenanced the depredations of the savages on the frontier—which gave him some uneasiness, for he could with truth assure me that the Cabinet of England disclaimed the Idea in the present Situation, but it was his duty to make this impression, that England could not with perfect indifference, see a tribe of indians extirpated, from whom they received such advantages, without endeavouring in some degree to shelter them, but he flattered himself, with the expectation that America would not proceed to too great extremities on this subject”—I must candidly acknowledge to the President that these Last observations produced in me a glow, and roused some former professional feelings, but these being from various circumstances in some measure checked, I answered in such a manner, as fully to convince the minister, that tho on mild questions, I was disposed to cultivate as much benevolence and friendship as the pursuits of peace and tranquility could look for, still on others I nourished feelings capable of meeting points less amicably marked, and in the way (as I think) they ought always to be encountered.
With respect to an investigation of the principles of the Treaty I answerd, “that I had not an Idea that my country, would discover any reluctance in entering into any investigations that should be properly presented by a minister, always haveing in view the perfect fulfilment of the Treaty, in such a manner, as not to bear hard upon either of the contracting parties, or to wound the feeling of either in the explanation of any of the articles of which it was composed, but in this pursuit I doubted not, but the negotiating minister, would be fully convinced, that the fur Trade of England might perhaps be rather benifited than checked, by withdrawing their troops within their own proper Limits—and that in consequence of it, and the rapid encreasing settlements of the frontier of America, that respectable part of the commercial and manufacturing interests of England which his Lordship was pleased to allude to, would be rather extended than injured, and that the connection the subject had with the security of the frontiers of Canada absolutely invited the removal, for then the troops and inhabitants of the United States together with the intermediate lakes would form an insurmountable barrier, between the present belligerent Savages and

the British inhabitants both of upper and lower Canada and that it might possibly be a point which america would not object to to enter into a defensive treaty with England as far as it would relate to mutual security against the savages or the frontiers of their respective territories—that with respect to the present hostilities between the United states of America and the Miami tribes of Indians, I doubted not but my Country would readily confide in the assurance his Lordship was pleased to make that the government of Great Britain totally disclaimed the Idea of at present aiding or abetting those Savages in the depredations they had made and were still makeing on some defenceless parts of the American frontier; That I believed those at the head of the Government of America entertained too favourable an opinion of the Characters of the present administration of England to suspect them of being capable, of countenanceing such inhuman and barbarous incursions—but that when in the packs and Haversacks of Indians slain in battle, were found British provisions, it was impossible to ascertain, whether it was procured from the British Garrisons in way of Barter for furs or other articles of indian traffic or whether it was supplyed for the purpose of enabling them to carry on the expedition, in Which those individuals had fallen a Sacrifice, that when those circumstances happened to a printer it might Justify the observations made and the Paragraphs published in the papers to which his Lordship alluded, but I believed he would not Suspect any gentleman in the administration of the Government of America could for a moment believe that the ministers of England could be capable of such measures—That as his Lordships observations pressed on the conduct of America, towards those Savages, I felt no diffidence in asserting that the Conduct of the United States towards the Savages on their frontiers was more strongly marked with Justice & benevolence than that of any power who had ever yet come in contact with them, that this assertion was founded on treaties already made with other tribes, and on simular offers extended with the hand of benevolence to those very indians to whom his lordship alluded, that America was willing at any period to make peace with them upon those express principles, which had produced tranquility to every other nation, and of which she might rather boast than be ashamd and that she felt herself perfectly competent not only to chastise, but even

if necessary to extirpate; still she would blush at excercising that power unless authorised by necessity and preceded by every consiliatory proposal that Justice could warrant or the Circumstances of the case admit of—That the war was by no means sought on our part, but being forced into it for the security of our settlements and protection of our frontiers, and in every stage of its progress continuing to hold in one hand mild and honourable terms of peace, while the other grasped the necessary weapons of war, it would be be rather probable that we should pursue the war, with vigour, untill peace the only object of it, was obtained, rather than check those exertions under any apprehension that England would side with Savages in such a cause, particularly if Ministers would but give themselves the trouble of Examining the question and weighing the principles of those treaties I alluded to, but even if they should think proper to take the side hinted at—America could only act one uniform part, Viz. being satisfied of the Justness of her Career and the integrity of her intentions she doubtless would pursue her measures with firmness and leave the event[”]—His Lordship asked me if I could favour him with a perusal of those treaties, I told him [“]I could, they were in the Possession of Mr Colqhoun, & I would request him to send them to his Lordship,” He observed he would be glad to peruse them and was “perfectly disposed to think well of the pursuits of the United States, and to nourish every favourable disposition, that he sought this interview that I might on my return to my country communicate to the President of the United states the real friendly dispositions of the Ministers of Great Britain and of the Nation at Large towards him and the Country over which he presided”—He then brought forward the present Constitution of Canada, which after conversing on some time we parted and I immediately set off for Falmouth, where I found the Packet waiting my arrival—There are several other points, than those I have here related, which may be calculated upon to be embrac’d on the propositions which may be expected on the arrival of the English Minister; which tho they were brought forward in a Less pointed manner and in conversations with other persons besides Lord Grenville, still doubtless are such, as we shall find them much Attached to, and perhaps worthy of some deliberate previous Considerations, but this Letter is spun out to such an unreasonable

Length that I am apprehensive I have already trespassed too much on the Presidents time and patience, therefore shall not proceed further than to state, that haveing thus communicated the opinions and dispositions of the present administration of England as received from one of the principal Secretaries of State; it may not be improper to assure the President that what is called the opposition, nourish equally friendly opinions. on the evening of the 8th of April when the new Constitution of Canada was introduced by the Minister, Mr Fox in opposing the bill among other reasons said “That the situation of Canada, with regard to the united States of America was also a reason why they should be very careful to extend to them every advantage they were capable of receiving. It was proved by fatal example unless Canada was restrained by the wish of the People, it would be in vain for them to think of restraining it by coertion. Prejudices had now so far subsided that he might freely confess, that the constitution and Government of America was of a structure, more likely to make a people happy and flourishing than any other that was ever Established in the world either Ancient or Modern. It behoved the house therefore to provide that the people of Canada should never have occation to contemplate with envy the situation of their neighbours, but that they should remain subjects of Britain by choice, founded on the experience of the superior advantage derived from it”—The President will doubtless perceive, that the Language adopted by me in the course of my communication with Lord Grenville was perfectly consiliatory, and as far as my knowledge of the sentiments of the people goes, I took the Liberty of concluding that they were favourable to a Liberal Commercial connection with Great Britain and considered myself as conforming to their dispositions in using such a stile of expression as appeared to me calculated, to excite favourable dispositions in the person to whom my discource was addressed. If however, my Zeal on any of the points here stated may have carried me on the one side or the other, too far, it must be recollected that it can in no point of view be considered as a committment of my country or the opinion of its rulers, but merely a committment of the opinion of a private individual who as he thinks it his duty to do, freely submitts them to the perusal of The President of The United States and with as much Candour as they were given to Lord Grenville

when sought for by him. With sentiments of the highest respect, I have the honour to be the Presidents most Obedient and very Humble Servant

W. S. Smith

